             Case 2:17-cv-00154-MRH Document 112-2 Filed 02/02/21 Page 1 of 3



                                    UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


THOMAS POWER,                                                            Civil Division
                          Plaintiff,
                                                                         Docket No. 2:17-CV-00154-MRH
v.

                                                                         Hon. Mark R. Hornak
HEWLETT-PACKARD COMPANY,
             Defendant.

                               AFFIDAVIT OF CHRISTOPHER G. BETKE
                        IN SUPPORT OF MOTION TO STRIKE EXPERT REPORTS

Christopher G. Betke, being duly sworn, deposes and says                as   follows:

1.   I   am over    the age of eighteen ( 18) years and I believe in the obligations of   an   oath.

2. I represent the       Defendant, HP, Inc., incorrectlynamed     as    Hewlett-Packard Company's ("HP"), in

     the above-captioned lawsuit, and my representation of HP in this action commenced                 on or   about


     January 18, 2017.

3.   I assisted HP in the preparation of its Objections and Responses to the Plaintiff's Interrogatories

     and Requests for Production dated January 30, 2018.

4. In those        Objections and Responses, in response to Plaintiff's Interrogatories 6-9, 13, 16, 17, and

     24, which requested information concerning:

                      "the at issue laptop, lithium ion battery, laptop charger and power
                      cord";

                      "the lithium ion batteries within the at issue laptop"; and

                      "the at issue laptop, lithium ion battery, charger."

HP objected, among other things, that:

                      "the artifact battery pack retained in evidence from the Power
                      Notebook was not the original battery pack shipped with it, is not       an

                      HP-approved battery pack and is of unknown origin"; and

                      "the artifact battery pack retained in evidence from the Power
                      Notebook was an after-market battery pack of unknown origin."
           Case 2:17-cv-00154-MRH Document 112-2 Filed 02/02/21 Page 2 of 3



5.   I attended the November 26, 2018, deposition of David Pipho,                        an   HP electrical hardware


     engineer, and have reviewed the transcript of that deposition. Mr. Pipho testified                              as   followed:

                 Q:  For the at-issue notebook, is there an alarm or a warning on the
                 screen that appears if a non-HP approved battery is being used?


                 A: I'm not       sure.

                  ***



                 Q: Sure.Are you aware that there are battery packs and cells that are
                 not approved by HP that can fit into the at-issue laptop?

                 A: Yes, I      am aware.


                 Q.      Are you      aware        that there    are   hundreds of manufacturers              of
                 batteries out there where they make batteries that                           can   fit into HP
                 products?

                 A: I'm not       aware   of   a   number of,    a   quantityof manufacturers.

                 Q:     I'm not asking for a specific number, but you                   are aware   that there's
                 a    lot of them. Correct?

                 A:I won't speculate. There's likely more than one, yes.

                  ***



                 Q: Does   Hewlett-Packard in the manufacturing of their product                               ---




                 manufacturers and designers of their product      design their laptops,
                                                                                  ---




                 specifically the at-issue notebook, knowing that their consumers may
                 possibly purchase battery packs that are non-HP approved?

                 A: To           that last question, we design the notebook to interact
                            answer

                 specifically with  HP approved battery packs. And I can't speculate or
                 comment on what the behavior would be beyond that.

Tr. at 82, 107. Mr. Pipho was asked                no   other questions   on   this issue, although he        was         questioned

extensively concerning the AC adaptor.

6.   I attended the     July 18, 2019 deposition of John Wozniak, who formerly oversaw                               battery

     development and qualification for HP, and have reviewed the transcript of his deposition. Mr.

     Wozniak testified     as   followed:

                 Q: Okay. And would the laptop communicate                                    to the   user    HP
                 approved battery was the laptop?
           Case 2:17-cv-00154-MRH Document 112-2 Filed 02/02/21 Page 3 of 3



                 A:No.

                 Q:     And why is that?

                 A: It wasn't     ---

                                        in 2008 it        was   not   industry standard. It wasn't    ---



                                                                                                            just
                 wasn't    an   industry standard.

                 Q: What was     industry standard as far as informing users of whether
                 an     HP approved battery was in the laptop?

                 A: There wasn't        one.    There wasn't          one.

                 ***



                 Q. I    just have like        one   or   twotalked about whether if
                                                                more.        So we
                 you put a non HP approved battery pack into the laptop whether a
                 warning system would pop up. And you said that wasn't the industry
                 standard at the time? And my question is, did that technology exist
                 back when this laptop was being designed and manufactured?

                 A. I don't know. That's             a    long time ago. This         was   not something in
                 our    radar at that time.

Tr. at 52-3, 67. Mr. Wozniak was asked               no    other questions       on   this issue, although he   was


questioned extensively concerning overcharging and short-circuiting of batteries original to HP.




Dated February     1,   2021 at Boston, Massachusetts.




/s/   Christopher G. Betke

Christopher G. Betke
